Filed 11/20/13 P. v. Billodeaux CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D064034

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD245632)

TOM BILLODEAUX,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of San Diego County, Laura W.

Halgren, Judge. Affirmed.



         John L. Staley for Defendant and Appellant.

         No appearance for Plaintiff and Respondent.

         Tom Billodeaux appeals the judgment following his guilty plea. Appointed

appellate counsel filed a brief presenting no argument for reversal, but inviting this court

to review the record for error in accordance with People v. Wende (1979) 25 Cal.3d 436

(Wende). Billodeaux did not respond to our invitation to file a supplemental brief. After
having independently reviewed the entire record for error as required by Anders v.

California (1967) 386 U.S. 738 (Anders) and Wende, we affirm.

                                              I

                   FACTUAL AND PROCEDURAL BACKGROUND

       In January 2013, Billodeaux was charged with three counts of assault with a

firearm (Pen. Code § 245, subd. (a)(2)),1 three counts of making a criminal threat

(§ 422), and one count of assault with a firearm upon a peace officer (§ 245, subd.

(d)(1)). All seven counts included the allegation that Billodeaux personally used a

firearm (§§ 12022.5, subd. (a), 12022.53, subd. (b)).

       According to the probation officer's report, the crimes occurred when Billodeaux

went to the shopping center where his ex-girlfriend worked, pointed a gun at her,

threatened to kill her, and then pointed a gun at and threatened to kill a bystander and a

security guard who attempted to intervene. Billodeaux then fled to a nearby movie

theater where he hid until police officers found him in an occupied theater. When police

officers confronted Billodeaux, he raised his gun toward the officers, and they shot him.

       Billodeaux pled guilty to one count of assault with a firearm (§ 245, subd. (a)(2)),

two counts of making of a criminal threat (§ 422), and one count of assault with a firearm

on a peace officer (§ 245, subd. (d)(1), along with admitting the corresponding firearm

allegations. At the hearing on the guilty plea, the trial court stated that it had determined




1      Unless otherwise indicated, all further statutory references are to the Penal Code.
                                              2
that the maximum punishment it would likely impose was a sentence of 24 years four

months.

       Prior to the sentencing hearing, Billodeaux made a request to have defense counsel

relieved and new counsel appointed, which the trial court denied after holding a hearing

pursuant to People v. Marsden (1970) 2 Cal.3d 118.

       The trial court sentenced Billodeaux to a middle term consecutive sentence of 22

years four months in prison.

       Billodeaux requested that the trial court issue a certificate of probable cause for an

appeal. In his request, Billodeaux contended (1) he was on medication when he signed

the guilty plea; (2) he was not properly advised of the consequences of the plea

agreement; (3) defense counsel failed to discuss the case with him; and (4) the sentence

was too long for a first serious criminal offense. The trial court issued a certificate of

probable cause.

                                              II

                                       DISCUSSION

       Appointed appellate counsel has filed a brief summarizing the facts and

proceedings in the trial court. Counsel presented no argument for reversal but invited this

court to review the record for error in accordance with Wende, supra, 25 Cal.3d 436.

Pursuant to Anders, supra, 386 U.S. 738, counsel identified as possible but not arguable

issues: (1) whether the trial court erred by denying Billodeaux's motion to relieve his

attorney; (2) whether the trial court erred by failing to sentence Billodeaux to 14 years in

prison as requested at the sentencing hearing; (3) and whether Billodeaux's guilty pleas

                                              3
were constitutionally valid. After we received counsel's brief, we gave Billodeaux an

opportunity to file a supplemental brief, but he did not respond.

       A review of the record pursuant to Wende, supra, 25 Cal.3d 436, and Anders,

supra, 386 U.S. 738, including the issues suggested by counsel, has disclosed no

reasonably arguable appellate issue. Billodeaux has been adequately represented by

counsel on this appeal.

                                      DISPOSITION

       The judgment is affirmed.



                                                                               IRION, J.

WE CONCUR:



              NARES, Acting P.J.



                      HALLER, J.




                                             4